Title: From Benjamin Franklin to Gustavus Conyngham, 22 November 1779
From: Franklin, Benjamin
To: Conyngham, Gustavus


Sir
Passy, Nov. 22. 1779.
It gave me great Pleasure to hear of your Escape, out of Prison, which I first learnt from 6. of the men who broke out with you, and came to france in a Boat. I was then Anxious lest you should be retaken, and I am very glad indeed to hear of your safe Arrival at Amsterdam. I think it will be best for you to Stay awhile at Dunkirk till we see what becomes of the Little Squadron from holland, for which it is Said the English are lying in wait with a superior force. The Congress resented exceedingly the inhuman Treatment you met with, and it ordered three English officers to be confined in the Same manner who were to abide your fate.
There are some french Men return’d to Dunkirk who were put by you into one of your first Prizes, which was afterwards carried into England. I wish you would adjust their Claims of Wages, Prize money &c. and put them in a way of getting what may be due to them.
I write to Mr. Coffin by this Post, to supply you with Necessaries. You will be as frugal as possible, Money being scarce with me, and the Calls upon me abundant.
With great Esteem, I have the honour to be Sir, &c.
Capt. Cunnyngham.
